Citation Nr: 0403701	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  00-02 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1945 to July 
1946.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision in which 
the RO denied service connection for bilateral hearing loss.  
The veteran filed a notice of disagreement (NOD) in September 
1999 and a statement of the case (SOC) was issued in October 
1999.  The veteran submitted a substantive appeal in January 
2000.  

In February 2001, the Board remanded this matter to the RO 
for additional development of the veteran's claim in light of 
the enactment of the Veteran's Claims Assistance Act of 2000 
(VCAA), and for a VA medical examination.  

In September 2003, after August 20, 2003 certification of 
this case by the RO to the Board, the Maryland Veterans 
Commission filed a motion to withdraw as the veteran's 
representative, citing the fact that the veteran actually 
resided not within Maryland but in Laurel, Delaware.  The 
Board denied this motion in October 2003 however, stating 
that the Maryland Veterans Commission had not complied with 
the requirements for filing a motion to withdraw following 
certification of an appeal to the Board, and further advising 
of the requirements under 38 C.F.R. § 20.608(b) for 
withdrawing as a veteran's representative following 
certification.  The record does not indicate that the 
Maryland Veterans Commission filed any subsequent motions to 
withdraw.    

For the reasons explained below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.




REMAND

The Board finds that specific additional development of the 
claim for service connection for bilateral hearing loss is 
warranted.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  
A review of the claims file also indicates that the complete 
service medical records pertaining to the veteran are 
unavailable, and that the National Personnel Records Center 
(NPRC) informed the RO in March 2002 that service medical 
records pertaining to the veteran were likely destroyed in a 
fire at that facility in 1973.  The Board is aware that in 
such a situation it has a heightened duty to assist the 
veteran in development of his claim.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  

The October 2002 VA examination report noted audiometric 
threshold findings and listed these findings for each ear in 
order from "A" through "E," and not in order based on 
specific audiometric frequencies.  Audiometric thresholds for 
the right ear, for instance, were listed as "A is 40 dB... B 
is 60 dB... C is 55 dB..."  The report further indicated speech 
recognition scores for the Maryland CNC word test of 84 
percent for the right ear and 100 percent for the left ear.  
The examiner concluded on the basis of the available 
information that the veteran had a hearing loss disability.  
In November 2002, the RO requested that the examiner provide 
a supplemental report that addressed the issue of whether the 
veteran's hearing loss disability was as likely as not 
incurred in service, and that also expressly indicated that 
the examiner had reviewed the veteran's claims folder and the 
Board's February 2001 remand pursuant to preparing the 
supplemental report.  In a December 2002 supplemental report 
the examiner stated his conclusion that the veteran's hearing 
loss was "as likely as not the result of the acoustic 
trauma, that the veteran has informed me that a device 
exploded near his right ear and created this problem."  The 
examiner did not state whether he had reviewed the claims 
file or the Board's February 2001 remand, however he did 
indicate that no pertinent medical records were available 
from the VA Medical Center (VAMC) in Baltimore, or from one 
of the veteran's treating physicians identified in the 
supplemental report as a "Dr. Zololong."  

The Board finds that the medical evidence currently of record 
is not sufficient to decide the claim on appeal.  The 
evidence does not clearly establish whether the veteran 
currently has a bilateral hearing loss disability, as the 
speech recognition score for the Maryland CNC word test is 
sufficient for a hearing loss disability in the right ear but 
not the left ear, and as the audiometric data for the left 
ear is not listed in order based on specific frequencies that 
would allow for a determination as to whether the veteran 
suffers from hearing loss to an extent recognized as a 
disability for VA purposes.  See 38 C.F.R. §3.385 (2003).  
The evidence also does not clearly establish whether there is 
a medical relationship between any such disability and any 
incident of service, as the VA examiner's conclusion that the 
veteran's hearing loss disability was incurred in service was 
based entirely on information provided by the veteran at the 
examination and not on a complete review of the contents of 
the claims file, and as the examiner indicated himself in the 
December 2002 supplemental report that various pertinent 
medical records were not available.  

Accordingly, VA examination and medical opinion, based on 
consideration of the veteran's full history and assertions, 
is needed to fully and fairly adjudicate the claim on appeal.  
The veteran is hereby notified that failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file copy(ies) of the notice(s) of 
the examination sent to him by the pertinent VA medical 
facility at which the examination is to take place.   

Prior to arranging for the veteran to undergo VA examination, 
it is imperative that the RO obtain and associate with the 
claims file all outstanding VA medical records.  This is 
particularly so in this case, given the veteran's indication 
during his October 2002 VA medical examination that his 
hearing loss is becoming progressively worse over time, and 
his February 1999 statement that his hearing loss is a long-
term condition that he has continuously experienced since a 
few years after separation from service.  The claims file 
currently includes records from the VA Medical Center (VAMC) 
in Perry Point, MD, from September 1995 to May 1998, and from 
the VAMC in Baltimore, MD from April 1998 to August 1998.  
The claims file also includes outpatient treatment records 
from within the VA Maryland Healthcare System (VAMHCS) from 
February 1998 to November 1998, which the RO in its April 
2000 supplemental SOC characterized as originating from the 
Perry Point VAMC.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the above-referenced facilities, as well as any additional 
outpatient treatment records from within the VAMHCS, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003) as regards requesting records from Federal facilities.  

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo examination, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.   
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  After providing the appropriate notice, 
the RO should attempt to obtain any additional evidence for 
which the veteran provides sufficient information, and, if 
needed, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's claimed 
hearing loss disability from Perry Point 
VAMC and Baltimore VAMC, as well as any 
additional outpatient treatment records 
from within the VAMHCS.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2003) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that he provide sufficient information, 
and, if necessary, authorization to 
enable it to obtain any additional 
pertinent evidence not currently of 
record (to specifically include VA or 
private medical evidence).  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the RO may 
adjudicate the claim within the one-year 
period).    

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
an appropriate VA examination by an 
otolaryngologist (ear, nose and throat 
specialist) to obtain information as to 
the current nature and likely etiology of 
any current bilateral hearing loss 
disability.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  The 
veteran should undergo audometric 
testing, to include speech discrimination 
results. 

For each ear, the examiner should 
specifically indicate whether the veteran 
currently has hearing loss to an extent 
recognized as a disability for VA 
purposes (i.e. an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels 
or greater; or speech recognition scores 
using the Maryland CNC Test of less than 
94 percent.)

Based on the examination and review of 
the record, the examiner should offer an 
opinion , with respect to any current 
hearing loss disability, as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that such disability is the result of 
injury or disease in service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.	After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for bilateral hearing loss in 
light of all pertinent evidence and legal 
authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for its 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



